19-08250-rdd     Doc 100     Filed 02/21/20 Entered 02/21/20 16:56:58             Main Document
                                          Pg 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re:                                                Chapter 11

SEARS HOLDINGS CORPORATION, et al.,                   Case No. 18-23538 (RDD)

                         Debtors.                     Jointly Administered


SEARS HOLDINGS CORPORATION, et al.,
                                                      Adv. Pro. No. 19-8250 (RDD)
                         Plaintiffs,

-against-

EDWARD SCOTT “EDDIE” LAMPERT, et al.,

                         Defendants.


             DECLARATION OF JOSHUA E ROBERTS IN SUPPORT OF
         DEFENDANT CASCADE INVESTMENT, LLC’S MOTION TO DISMISS

Joshua E. Roberts hereby declares as follows:

         1.    I am duly admitted to practice law in the state of New York and in the courts of

the Southern District of New York.

         2.    I am an attorney at the law firm of Debevoise & Plimpton, LLP, counsel for

Defendant Cascade Investment, LLC (“Cascade”). I submit this Declaration in support of

Cascade’s Motion to Dismiss, filed concurrently herewith.

         3.    Attached to this Declaration as Exhibit 1 is a true and correct copy of an

excerpted version of the First Amended Complaint, filed by Sears Holdings Corporation, et al.,

dated as of November 25, 2019.

         4.    Attached to this Declaration as Exhibit 2 is a true and correct copy of the Loan

Agreement, dated as of April 8, 2016, by and among Sears, Roebuck and Co., Sears
19-08250-rdd      Doc 100     Filed 02/21/20 Entered 02/21/20 16:56:58            Main Document
                                           Pg 2 of 5



Development Co., Innovel Solutions, Inc., Big Beaver of Florida Development, LLC, Kmart

Corporation, JPP, LLC, JPP II, LLC, and Cascade (the “2016 Secured Loan Facility”).

       5.      Attached to this Declaration as Exhibit 3 is a true and correct copy of Promissory

Note A-2, dated as of April 8, 2016, by and among Sears, Roebuck and Co., Sears Development

Co., Innovel Solutions, Inc., Big Beaver of Florida Development, LLC, and Kmart Corporation.

       6.      Attached to this Declaration as Exhibits 4A–4V are true and correct copies of

mortgages or deeds of trust for each of the 21 real properties used as collateral in the 2016

Secured Loan Facility, as follows:

            A. Deed of Trust, dated as of April 8, 2016 by Sears, Roebuck and Co., for certain

               parcels of land situated in Los Angeles County, California;

            B. Deed of Trust, dated as of April 8, 2016 by Sears, Roebuck and Co., for certain

               parcels of land situated in Orange County, California;

            C. Deed of Trust, dated as of April 8, 2016 by Innovel Solutions, Inc., and Sears,

               Roebuck and Co., for certain parcels of land situated Kern County, California;

            D. Amended and Restated Deed of Trust, dated as of May 17, 2016 by Sears

               Development Co., for certain parcels of land situated in Los Angeles County,

               California;

            E. Deed of Trust, dated as of April 8, 2016 by Sears Development Co., for certain

               parcels of land situated in Los Angeles County, California;

            F. Deed of Trust, dated as of April 8, 2016 by Sears, Roebuck and Co., for certain

               parcels of land situated in Los Angeles County, California;

            G. Deed of Trust, dated as of April 8, 2016 by Innovel Solutions, Inc., for certain

               parcels of land situated in San Diego County, California;



                                                 2
19-08250-rdd     Doc 100     Filed 02/21/20 Entered 02/21/20 16:56:58          Main Document
                                          Pg 3 of 5



         H. Deed of Trust, dated as of April 8, 2016 by Kmart Corporation, for certain parcels

               of land situated in San Diego County, California;

         I. Deed of Trust, dated as of April 8, 2016 by Innovel Solutions, Inc., for certain

               parcels of land situated in Orange County, California;

         J. Mortgage, dated as of April 8, 2016 by Innovel Solutions, Inc., for certain parcels

               of land situated in Duval County, Florida;

         K. Mortgage, dated as of April 8, 2016 by Big Beaver of Florida Development, LLC,

               and Kmart Corporation, for certain parcels of land situated in Marion County,

               Florida;

         L. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in Clay County, Florida;

         M. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in Orange County, Florida;

         N. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in Broward County, Florida;

         O. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in Pinellas County, Florida;

         P. Mortgage, dated as of April 8, 2016 by Kmart Corporation, for certain parcels of

               land situated in Kankakee County, Illinois;

         Q. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in Kent County, Michigan;

         R. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in Suffolk County, New York;



                                                 3
19-08250-rdd      Doc 100     Filed 02/21/20 Entered 02/21/20 16:56:58            Main Document
                                           Pg 4 of 5



            S. Mortgage, dated as of April 8, 2016 by Innovel Solutions, Inc., for certain parcels

               of land situated in Luzerne County, Pennsylvania;

            T. Mortgage, dated as of April 8, 2016 by Sears Roebuck and Co., for certain parcels

               of land situated in the Montgomery County, Pennsylvania;

            U. Deed of Trust, dated as of April 8, 2016 by Sears, Roebuck and Co. and Innovel

               Solutions, Inc., for certain parcels of land situated in Dallas County, Texas; and

            V. Deed of Trust, dated as of April 8, 2016 by Sears, Roebuck and Co., for certain

               parcels of land situated in Loudoun County, Virginia.

       7.      Attached to this Declaration as Exhibits 5A–5E are true and correct copies of

UCC-1 Financing Statements filed for each of the borrowers under the 2016 Secured Loan

Facility, as follows:

            A. UCC-1 Financing Statement and Addendum, between Sears, Roebuck and Co.,

               JPP, LLC and JPP II, LLC;

            B. UCC-1 Financing Statement and Addendum, between Sears Development Co.,

               JPP, LLC and JPP II, LLC;

            C. UCC-1 Financing Statement and Addendum, between Kmart Corporation, JPP,

               LLC and JPP II, LLC;

            D. UCC-1 Financing Statement and Addendum, between Innovel Solutions, Inc.,

               JPP, LLC and JPP II, LLC; and

            E. UCC-1 Financing Statement and Addendum, between Big Beaver of Florida

               Development, LLC, JPP, LLC and JPP II, LLC.




                                                 4
19-08250-rdd     Doc 100     Filed 02/21/20 Entered 02/21/20 16:56:58               Main Document
                                          Pg 5 of 5



       8.      Attached to this Declaration as Exhibit 6 is a true and correct copy of a Form 10-

Q that Sears Holdings Corporation, filed with the Securities and Exchange Commission on May

26, 2016.

       9.      Attached to this Declaration as Exhibit 7 is a true and correct copy of the

Assignment and Acceptance Agreement dated May 2, 2016, by and among Sears, Roebuck and

Co., Sears Development Co., Innovel Solutions, Inc., Big Beaver of Florida Development, LLC,

Kmart Corporation, JPP, LLC, JPP II, LLC, Cascade, and Petrus Yield Opportunity Fund, LP.

       10.     Attached to this Declaration as Exhibit 8 is a true and correct copy of the

Assignment and Acceptance Agreement dated June 6, 2016, by and among Sears, Roebuck and

Co., Sears Development Co., Innovel Solutions, Inc., Big Beaver of Florida Development, LLC,

Kmart Corporation, JPP, LLC, JPP II, LLC, Cascade, and Rimrock High Income Plus (Master)

Fund, Ltd.

       11.     Attached to this Declaration as Exhibit 9 is a true and correct copy of Assignment

and Acceptance Agreement dated June 6, 2016, by and among Sears, Roebuck and Co., Sears

Development Co., Innovel Solutions, Inc., Big Beaver of Florida Development, LLC, Kmart

Corporation, JPP, LLC, JPP II, LLC, Cascade, and Rimrock Low Volatility (Master) Fund, Ltd.

       I declare under penalty of perjury that the foregoing is true and correct.

DATED: New York, New York
       February 21, 2020

                                                              /s/ Joshua E. Roberts
                                                             Joshua E. Roberts




                                                 5
